PARKER, J.
Appellate’s court-appointed counsel has with admirable candor stated in his brief that he has reviewed the record and can find no error. We agree.
The only assignment of error is to the entry of the judgment imposing sentences upon defendant on his pleas of guilty to the seven charges which had been made against him. This assignment presents the record proper for our review. 1 Strong, N. C. Index 2d, *223Appeal and Error, § 26, p. 152. Examination of the record discloses that the pleas of guilty tendered by defendant were accepted by the trial court only after defendant had been carefully examined by the court and the court had determined that such pleas of guilty were freely, understandingly, and voluntarily made, and were made without undue influence, compulsion or duress, and without promise of leniency and only after defendant had been fully advised of his rights and the charges against him and of the maximum punishment which might be imposed for the offenses to which he pleaded guilty. All of defendant’s rights were meticulously protected by the court at his trial. The sentences imposed were within statutory limits. G.S. 14-335. Defendant has no just cause to complain.
No error.
BbocK and Britt, JJ., concur.